PER CURIAM.
Having considered the appellants’ response to this Court’s order, dated November 13, 2002, we dismiss for lack of jurisdiction. The order on appeal, Order Granting Plaintiffs Motion to Dismiss Count II of Defendant Capital Truck, Inc.’s Counterclaim, rendered on September 10, 2002, is a compulsory counterclaim where it, and all the pending claims, all revolve around factual determinations as to whether a franchise interest could be transferred. Therefore, the dismissal of this compulsory counterclaim is neither a final appealable order nor an appealable partial final judgment. See Campbell v. Gordon, 674 So.2d 783, 785 (Fla. 1st DCA 1996); Fla. R.App. P. 9.110(k), (m) (2002).
DISMISSED.
ALLEN, C.J., WEBSTER and BENTON, JJ., concur.